ITEMID: 001-103944
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF LASZLO MOLNAR v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Ireneu Cabral Barreto
TEXT: 4. The applicant was born in 1942 and lives in Budapest.
5. On 15 September 1989 the applicant brought an action against a private individual before the Pest Central District Court, seeking to recover the possession of some specific movable property.
6. After several hearings, a judgment was delivered on 19 November 1992, which was quashed by the Budapest Regional Court on 14 September 1993.
7. In the resumed proceedings several forensic expert opinions were obtained. Two hearings had to be rescheduled as the applicant and his representative failed to appear, despite having been duly summoned. On 3 June 2004 the District Court delivered a judgment. On 11 October 2004 the Budapest Regional Court remitted the case.
8. The District Court delivered a partial judgment on 12 April 2006, which was decided on appeal by the Regional Court on 22 March 2007.
9. In respect of the respondent's counterclaim, the first-instance court delivered a judgment on 7 July 2006 which was upheld by the Regional Court on 22 March 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
